Citation Nr: 9904579	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from January 1954 to July 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied the veteran's claim of entitlement to service 
connection for PTSD.

In July 1996, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The RO then 
denied the veteran's claim in a February 1997 rating 
decision.  In March 1997, the veteran filed a notice of 
disagreement with that determination, and in a May 1997 
rating decision, the RO subsequently granted the veteran 
service connection for PTSD and assigned a 50 percent 
evaluation.  The veteran was informed of the RO's 
determination the following month.  The RO also provided the 
veteran with a "supplemental statement of the case" (dated 
in June 1997), in which the issue presented for consideration 
was "Evaluation greater than 50 percent for post traumatic 
stress disorder."  However, the issue decided, as presented 
to the veteran, was entitlement to service connection for 
PTSD.  Further, the RO informed the veteran that this 
decision granted service connection for PTSD.  If the veteran 
were satisfied with the decision, he did not need to complete 
and return the enclosed VA Form 9, and his appeal would be 
ended.  In July 1997, the RO received the veteran's VA Form 
9, in which the veteran identified the issue as an increased 
rating for PTSD, currently evaluated at 50 percent.  The 
veteran's case was subsequently certified to the Board in 
August 1998.

In light of the RO's grant of service connection for PTSD 
subsequent to the veteran's filing of a notice of 
disagreement, this issue is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Additionally, where an appealed claim for service connection 
is granted during the pendency of the appeal, a second notice 
of disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability.  See Grantham v. Brown, 
supra; see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  As such, the Board finds that that the veteran's 
claim for an increased evaluation for PTSD must be dismissed 
for lack of jurisdiction, although certified for appeal to 
the Board.  The reasons and bases for this determination are 
discussed below.  Also discussed below, in the Remand 
portion, are the actions which must further be taken by the 
RO in this administrative appeals process.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a 
February 1997 rating decision, and the veteran was notified 
of this decision the same month.

2.  A notice of disagreement as to the February 1997 rating 
decision was received by the RO in March 1997.

3.  In a May 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation; the 
veteran was notified of this decision the following month.

4.  In June 1997, the RO also provided the veteran with a 
"supplemental statement of the case," in which the veteran 
was told that this decision had granted service connection 
for PTSD.  The veteran was also informed that if he were not 
satisfied with this decision, he should return the enclosed 
VA Form 9; otherwise his appeal would end.

5.  In July 1997, the RO received from the veteran a 
completed VA Form 9, in which the veteran identified the 
issue as entitlement to an increased rating for PTSD, 
currently evaluated at 50 percent.



CONCLUSION OF LAW

The Board lacks jurisdiction to adjudicate the issue of 
entitlement to an increased evaluation for PTSD, currently 
evaluated at 50 percent.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Review by the Board is initiated by a notice of disagreement 
and completed by a substantive appeal after a statement of 
the case is furnished, as prescribed by governing law and 
regulation.  38 C.F.R. § 20.200.

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
See 38 C.F.R. § 20.201.  While special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Id.  If the 
RO gave notice that adjudicative determinations were made on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  Id.

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
See 38 C.F.R. § 20.202.  As such, a substantive appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determination being appealed.  
Id.  To the extent feasible, the argument should be related 
to specific items in the statement of the case.  Id.  The 
benefits sought on appeal must be clearly identified.  The 
Board must construe arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal.  
See Douglas v. Derwinski, 2 Vet. App. 103, 109-110 (1992).  
Questions as to timeliness of response or adequacy of 
response shall be determined by the Board.  See 38 C.F.R. 
§ 20.202.  Prior completion and filing of a substantive 
appeal are the last actions the claimant needs to take to 
perfect an appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§ 20.202.

After copies of the statement of the case are furnished to 
the claimant and the claimant's representative, if there is 
one, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mailed 
the statement of the case to the claimant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  This period may be extended for 
a reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. 
§ 20.304.  (1998).

An application for review on appeal shall not be entertained 
by the Board unless it is in conformity with the provisions 
set forth above.  38 U.S.C.A. § 7108.II.  

II.  Factual Background

The veteran's claim of entitlement to service connection for 
PTSD was initially denied by the RO in a February 1997 rating 
decision, and the veteran was informed of the RO's decision 
that same month.  The RO received the veteran's notice of 
disagreement as to the February 1997 rating decision in March 
1997.  In a May 1997 rating decision, the RO granted the 
veteran's claim of service connection for PTSD and assigned a 
50 percent disability rating.  The veteran was notified of 
this decision in June 1997.  Also in June 1997, the RO 
provided the veteran with a supplemental statement of the 
case addressing an increased evaluation for PTSD, in which 
the veteran was provided with the schedular criteria for 
evaluating PTSD.  The veteran was informed that this 
supplemental statement of the case granted his claim for 
service connection and that if he were satisfied with the 
decision, he need not return the enclosed VA Form 9, and his 
appeal would be ended.  Subsequently, in July 1997, the RO 
received from the veteran VA Form 9, in which the veteran 
identified the pertinent issue as increased rating for PTSD, 
currently evaluated at 50 percent.  The veteran's case was 
subsequently certified for appeal to the Board in August 
1998.

III.  Analysis

The sequence of events reported above precludes the Board 
from exercising jurisdiction over the issue presented in this 
case, entitlement to an increased evaluation for PTSD, as 
certified on appeal.

In this instance, pursuant to Grantham v. Brown, supra, the 
veteran's VA Form 9, received by the RO in July 1997, while 
termed an "Appeal to Board of Veterans' Appeals," actually 
functions as a notice of disagreement as to the 50 percent 
disability rating assigned for the veteran's PTSD in the May 
1997 rating decision.  Review of the record and the 
procedural development outlined above indicates that the 
veteran initially disagreed with the RO's February 1997 
denial of service connection and, as such, appropriately 
filed a notice of disagreement as to that decision in March 
1997.  Indeed, in his VA Form 21-4138 (signed and dated in 
March 1997), the veteran specifically stated that he 
disagreed with the RO's determination that his PTSD was not 
service-connected.  Subsequent to receipt of this notice of 
disagreement, the RO then allowed the veteran's claim, in a 
May 1997 rating decision, and assigned the 50 percent 
evaluation currently in question.

Given the RO's grant of service connection, the initially 
appealed issue, a second notice of disagreement is necessary 
to initiate appellate review of the disability rating 
assigned for the veteran's PTSD.  Id.  As stated above, the 
veteran's VA Form 9, received by the RO in July 1997, 
functions not as a substantive appeal, although labeled as 
such, but, rather, as the veteran's notice of disagreement as 
to the evaluation assigned.  However, absent both a notice of 
disagreement and subsequent appeal, filed in the procedurally 
required manner, the Board cannot consider the issue 
presented it, entitlement to an increased evaluation for 
PTSD.  See 38 U.S.C.A. § 7108.  As such, the veteran's appeal 
must be dismissed for lack of jurisdiction.

With respect to the June 1997 statement of the case, which 
erroneously identified the issue on appeal as an evaluation 
greater than 50 percent for PTSD and provided the veteran 
with inadvertently misleading appellate information, the 
Board stresses that the veteran is not prejudiced by the 
Board's dismissal in this instance.  As discussed below in 
the Remand portion, the veteran has indeed initiated 
appellate review of the current evaluation assigned for his 
PTSD.  Presently, though, it is just not ripe for Board 
consideration.  In effect, the laws and regulations which 
require the Board to dismiss the veteran's appeal due to lack 
of jurisdiction protect the rights of the veteran in this 
administrative appeals process, and the veteran remains in a 
position to address his claim in the future, without 
prejudice.


ORDER

The veteran's appeal is dismissed.


REMAND

In light of the procedural development discussed in the 
decision above, and pursuant to Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999), the Board finds that the 
veteran has filed a notice of disagreement as to the initial 
disability rating assigned by the RO in its May 1997 rating 
decision.  Here, the veteran's VA Form 9, dated and received 
by the RO in July 1997, expresses dissatisfaction with the 
current 50 percent evaluation.  The veteran has, then, 
effectively initiated the administrative appeals process as 
to this issue.  As such, the RO must now provide the veteran 
with a statement of the case, which correctly addresses the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD.

Accordingly, then, the veteran's claim is REMANDED for the 
following action:

The RO should provide the veteran, and 
his representative, with a statement of 
the case, as to the issue of the 
propriety of the assignment of a rating 
in excess of 50 percent rating for PTSD.  
The veteran should be provided with the 
applicable laws and regulations in this 
instance and informed of the evidence 
considered and the reasons and bases for 
the RO's determination.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

